Citation Nr: 1703217	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  13-10 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

 2.  Entitlement to service connection for diverticulitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1998 to August 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. 

2.  The competent evidence of record demonstrates a diagnosis of irritable bowel syndrome, which is considered a chronic multi-symptom illness of unknown etiology.

3.  The Veteran's diverticulitis is also etiologically related to his active service.


CONCLUSIONS OF LAW

1.  A medically unexplained chronic multi-symptom illness, diagnosed as irritable bowel syndrome, was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  The criteria for service connection for diverticulitis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Board is granting the Veteran's service connection claims for IBS and diverticulitis, any error committed with respect to those claims is harmless. 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

VA is authorized to compensate any Persian Gulf veteran with a disability resulting from an undiagnosed illness, or medically unexplained chronic multi-symptom illness, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117.

VA regulations provide that for a disability to be presumed to have been incurred in service, the disability must have become manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).

Factual Background and Analysis

The Veteran asserts service connection for gastrointestinal disability is warranted because the condition originated in service.  At the outset, the Board notes the Veteran's official military personnel file does confirm his temporary service in Oman during his deployment to Afghanistan in 2002.  Therefore, his service in the Southwest Asia theater of operations is confirmed in accordance with 38 C.F.R. § 3.317(e)(2).  

A review of the Veteran's service treatment records shows he started to experience both upper and lower gastrointestinal problems in June 2002 following his deployment to Afghanistan.  Thereafter, in July 2002 the Veteran sought treatment for his illness.  At that time he reported several other members of his unit had also experienced gastrointestinal problems.  He was diagnosed with gastritis.  Thereafter, in the course of an April 2003 pre-discharge VA general medical examination, the Veteran again reported stomach problems.  He indicated he was experiencing black stools at that time.  

In December 2012, the Veteran underwent a VA intestinal disorders examination.  The Veteran once again reported experiencing lower gastrointestinal problems, which included daily bouts of diarrhea, abdominal distension, nausea, and abdominal distress.  Based on the Veteran's reports, and clinical evidence, the examiner concluded the Veteran's manifestations warranted a diagnosis of IBS.  The Veteran has also provided private treatment records from the Avera Marshall Specialty Clinic, which also confirm his diagnosis of IBS.  

The Board finds that the criteria for service connection for IBS have been met under the provisions of 38 C.F.R. § 3.317.  The Veteran has consistently voiced complaints of lower gastrointestinal problems, to include daily diarrhea, abdominal distension, nausea, and abdominal distress throughout the period under appeal.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) (holding that the veteran was competent to testify to factual matters of which he had first-hand knowledge, including having right hip and thigh pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy); see also, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  His complaints are chronic, since he has reported consistent manifestations since he initiated his claim in July 2012, and the lay and medical evidence provide objective indications that the Veteran's symptoms have been chronic since that time.  See 38 C.F.R. § 3.317(a)(3), (4).  In addition, the December 2012 VA examiner found the Veteran's symptom picture was consistent with a diagnosis of IBS, which is expressly defined as a chronic multi-symptom illness of unknown etiology under 38 C.F.R. § 3.317.  Accordingly, service connection for IBS is warranted.

With respect to the Veteran's diverticulitis, the December 2012 VA examiner determined the Veteran did not have diverticulitis, but rather diverticulosis.  By contrast, two of the Veteran's treating clinicians at the Avera Marshall Specialty Clinic have diagnosed him with both diverticulitis and diverticulosis.  More importantly, the December 2012 VA examiner failed to state whether the Veteran's diverticulosis was causally related to his military service.  However, in a comprehensive medical opinion dated in March 2013, the Veteran's private nurse practitioner at the Avera Marshall Specialty Clinic questioned the initial diagnosis of gastritis in service.  She went on to state that medical progresses have been made since the Veteran's diagnosis in 2002, and as such, she believed the Veteran's diverticulitis was "more than likely" the result of an E. coli infection he incurred during his deployment.  

The Board has not found a reason to question this clinician's thorough findings, as she clearly reviewed the Veteran's clinical history and has a comprehensive understanding of medical principles related to gastroesophageal disabilities.  Further, her opinion is consistent with the Veteran's reports of ongoing lower gastrointestinal problems dating back to his 2002 deployment.  In sum, the Board is satisfied that the evidence supporting the claim is at least in equipoise with that against the claim.  Therefore, the Veteran is entitled to service connection for his IBS with diverticulitis.


ORDER

Entitlement to service connection for irritable bowel syndrome is granted.

Entitlement to service connection for diverticulitis is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


